GLENN A. NORTON, C.J.
Samuel Barker appeals from a judgment denying his petition for writ of habeas corpus. The appeal is dismissed.
If this Court lacks jurisdiction to entertain an appeal, then it should be dismissed. Buff v. Roper, 155 S.W.3d 811, 812 (Mo.App. E.D.2005). Appellant seeks to appeal from the circuit court’s judgment denying his petition for writ of habeas corpus. An appeal does not lie from the denial of a petition for habeas corpus. Blackmon v. Missouri Board of Probation and Parole, 97 S.W.3d 458 (Mo. banc 2003). A petitioner’s remedy where a petition for writ of habeas corpus is denied is to file a new writ petition in a higher court. Webster v. Purkett, 110 S.W.3d 832, 837 (Mo.App. E.D.2003). We issued an order directing Appellant to show cause why his appeal should not be dismissed. Appellant has failed to file a response.
The appeal is dismissed for lack of an appealable judgment.
KATHIANNE KNAUP CRANE, J., and BOOKER T. SHAW, J., concur.